Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 April 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes April 18. 1782
I cannot account for the delay of the seeds; in order to get them expeditiously to you I addressed them to a Mr Goddard at the Bureau de la messagerie at Versailles, and desired him to send them to you without going into Paris, this precaution Billy desired me to take: If they are not arrived when you receive this please to send to Mr Goddard & you will certainly hear of them. I yesterday heard of another Case of seeds which came to your address in the Nonesuch & of which I had no advice, I have sent it to the Messagerie which goes off tomorrow; this I have addressed directly to you & hope you will receive it without delay.
I am preparing a long Letter for you, with a detail of Obstacles in the way of american Commerce in this place & others in this part of the Kingdom many of these must be removed if the French think our Trade worth keeping at a Peace; I shall delay this Letter a few Days in order to make the Information compleat. I have not met with the difficulty I apprehended about the Comte de Grasse, so shall not trouble you. You have not yet answered my Letter of the 26th & the Prisoners are still at Board at my Expence.
I am as ever Your dutifull & affectionate Kinsman
Jona Williams J

P.S. You have often talked of coming hither to see the salt Pitts at the mouth of the River. The season is now advancing, and I should be happy if you would put your design into Execution, I have a large House & can accomodate you very well, I am sure a Journey would be beneficial to your Health.

 
Notation: Williams M Jona. Apl. 18 1782.
